Case: 19-60928     Document: 00515766837         Page: 1     Date Filed: 03/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 4, 2021
                                  No. 19-60928                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Elguin Francisco Morales-Padilla, also known as Elwin
   Francisco Morales-Padilla,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 113 637


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Elguin Francisco Morales-Padilla, a native and citizen of
   Honduras, petitions for review of an order by the Board of Immigration
   Appeals (BIA) dismissing his appeal from the denial of his application for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60928        Document: 00515766837         Page: 2    Date Filed: 03/04/2021




                                     No. 19-60928


   asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT). He challenges the BIA’s decision to uphold the
   immigration judge’s (IJ) determination that Petitioner lacked credibility, and
   he contends that he is eligible for asylum despite being previously ordered
   removed.
          We review the BIA’s decision, and we only consider the IJ’s decision
   to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings, including an adverse credibility determination,
   are reviewed for substantial evidence. Avelar-Oliva v. Barr, 954 F.3d 757, 763
   (5th Cir. 2020).
          Morales-Padilla contends that his testimony should have been
   presumed accurate because a clinical psychologist testified that his working
   memory was deficient.       The testimony of applicants who are deemed
   incompetent, suffer from a mental illness, or suffer from a serious cognitive
   disability that affects their ability to provide coherent and linear testimony
   should be presumed accurate because any inconsistencies in the testimony
   could be “reflective of a mental illness or disability, rather than an attempt to
   deceive the Immigration Judge.” Singh, 880 F.3d at 225 (quoting Matter of
   J-R-R-A, 26 I. & N. Dec. 609, 611 (BIA 2015)). Morales-Padilla, however, is
   not entitled to this presumption because (1) he does not claim to be
   incompetent and (2) he was able to testify coherently and answer questions
   from counsel and the IJ without apparent difficulty.
          Morales-Padilla further contends that his adverse credibility
   determination was not supported by the record, but the BIA determined that
   he lacked credibility based on the implausible nature of some of his
   statements and inconsistencies between his testimony and his corroborative
   evidence. The adverse credibility determination was supported by “specific
   and cogent reasons,” so the record does not compel a finding that Morales-




                                          2
Case: 19-60928       Document: 00515766837           Page: 3   Date Filed: 03/04/2021




                                      No. 19-60928


   Padilla was credible or that no reasonable factfinder could have made an
   adverse credibility finding. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). The lack of credible evidence precludes Morales-Padilla from bearing
   his burden of proof for withholding of removal or protection under the CAT.
   See Dayo v. Holder, 687 F.3d 653, 658 (5th Cir. 2012).
            Morales-Padilla also insists that he is eligible for asylum. However, he
   is ineligible for asylum because he is subject to the reinstatement of a previous
   order of removal. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 491 (5th Cir.
   2015).
            Morales-Padilla’s petition for review is DENIED.




                                           3